Exhibit 10.1

 

PortalPlayer, Inc.

70 W. Plumeria Drive

San Jose, CA 95134

 

January 18, 2006

 

William J. Dally, Ph.D.

 

Dear Dr. Dally:

 

On behalf of PortalPlayer, Inc. (the “Company”), I am pleased to inform you that
the Nominating and Corporate Governance Committee of the Board of Directors has
recommended to the Board of Directors (the “Board”) that you be considered as a
nominee for election as director of the Company. Upon your acceptance of this
letter, and upon election by the Board, your initial term of election shall be
until the 2006 Annual Meeting of Stockholders.

 

1. Compensation. The Company will reimburse you for reasonable expenses in
connection with attendance at Board and committee meetings. In connection with
your service as a director, you will receive an annual compensation retainer of
$20,000, to be paid in quarterly installments. All annual compensation will be
pro rated for the portion of the year during which you are a director. Should
you subsequently become a member of any committees of the Board, you will
receive additional compensation for such participation in those committees.

 

2. Stock Options. Upon your election to the Board, you will be granted an option
to purchase 27,916 shares of the Company’s Common Stock and 4,583 shares of
restricted stock. The stock option exercise price per share will be equal to the
closing fair market value per share on the date the option is granted. The
option will be subject to the terms and conditions applicable to options granted
under the Company’s 2004 Stock Incentive Plan (the “Plan”), as described in the
Plan and the applicable Stock Option Agreement. You will vest in 25% of the
option shares after 12 months of continuous service, and the balance will vest
in equal monthly installments over the next 36 months of continuous service, as
described in the applicable Stock Option Agreement. In addition, immediately
after each of our regularly scheduled annual meetings of stockholders, you will
be granted an option to purchase 8,375 shares of the Company’s Common Stock and
1,375 shares of restricted stock, provided you are still a director and that you
have served on the Board for at least six months. These option shares and
restricted stock will vest and become exercisable on the first anniversary of
the date of grant or immediately prior to our next annual meeting of
stockholders, if earlier.

 

3. Indemnification. The Company carries Directors and Officers Insurance and has
Indemnification Agreements with directors on the Board. It is your
responsibility to familiarize yourself with the insurance and indemnification
agreement.



--------------------------------------------------------------------------------

4. Entire Agreement. This letter supersedes and replaces any prior
representations, understandings or agreements, whether oral, written or implied,
between you and the Company.

 

I hope that you will accept our offer to join the Board of Directors of the
Company and I look forward to working with you. You may indicate your agreement
with these terms and accept this offer by signing and dating both of the
enclosed original copies of this letter agreement and returning them to me.

 

If you have any questions, please do not hesitate to call me.

 

Very truly yours, PORTALPLAYER, INC.

/s/ Richard L. Sanquini

--------------------------------------------------------------------------------

Richard L. Sanquini Chairman of the Board

 

I have read and accept this offer:

 

/s/ William J. Dally

--------------------------------------------------------------------------------

Signature of William J. Dally, Ph.D. Dated: January 18, 2006